SENTENCIA
Ante el Tribunal Superior, Sala de Aguadilla, un jurado halló culpable a Efraín Soto García de los delitos de asesinato en segundo grado e infracciones a los Arts. 6 y 8 de la Ley de Armas. Fue sentenciado a penas de reclusión de dieciocho (18) años, un (1) año y cinco (5) años, respectivamente, a cumplirse de manera concurrente.
Inconforme, en apelación señala —en el orden lógico-procesal que deben ser discutidos— que la prueba no sostiene los veredictos y que se le privó del derecho efectivo a contrainterrogar. Analicemos estos señalamientos.
Los veredictos rendidos y las sentencias dictadas son contrarias a la prueba y al derecho aplicable.
Bajo este planteamiento, Soto García sostiene que la prueba no demostró el veredicto de asesinato en segundo grado. Además, en la alternativa, aduce que actuó bajo la influencia de una súbita pendencia o arrebato de cólera o en estado mental de inconciencia.
*45Para evaluar la improcedencia de este error, examina-mos brevemente los hechos adecuadamente resumidos por el Procurador General.
... [Ojcurrieron el 25 de septiembre de 1984. Ese día a eso de las 2:30 de la tarde, Jesús Ramón Hernández, alguacil auxiliar del Tribunal Superior, Sala de Aguadilla, se dirigió a la residencia del convicto apelante Efraín Soto García a cumplimentar el embargo de dos automóviles, lo acompaña-ban el embargante Rafael López Avilés y el depositario judicial Erasmo Pérez Muñoz.
Al llegar éste a la Ferretería Hansy localizada frente a la Avenida Ferrocarril en Isabela, Puerto Rico, se encontró con el hijo del convicto-apelante. Erasmo Pérez Muñoz se quedó frente a la ferretería y Rafael López Avilés permaneció en el interior del automóvil. El hijo del convicto-apelante llevó al alguacil a la residencia de su padre ubicada en la parte trasera de la ferretería.
Una vez en la residencia, el alguacil habló con el convicto-apelante y le leyó los documentos del embargo. El convicto-apelante le manifestó que no iba a llevarse los vehículos, que primero tenían que quitarle la vida. El alguacil le respondió que no venía a eso y que si tenía dudas podía consultar a un abogado.
Entonces el convicto-apelante decidió llamar a un abogado. Se dirigió junto al alguacil a una residencia ubicada en los altos de una estructura de dos plantas que queda a la derecha de la mencionada ferretería y en cuyos bajos hay una gomera. No logró comunicarse con el abogado.
En ese Ínterin el alguacil salió al balcón de la residencia y vió a Erasmo Pérez Muñoz haciendo señales con los dedos. El alguacil le comunicó que estaba haciendo gestiones con el convicto-apelante. En ese momento el convicto-apelante le preguntó si había allí otro alguacil a lo que éste le contestó que era el depositario judicial Erasmo Pérez. A ésto el convicto-apelante manifestó que “Erasmo era un sucio y que tenía que desquitarse eso”. Salió hacia la puerta y le dijo al alguacil que se llevara los carros, pero no había caminado dos pasos cuando le dijo que no se los iba a llevar. El alguacil le indicó que tendría que llevarlo ante el Juez Municipal a *46lo que el convicto-apelante accedió. El alguacil le solicitó permiso para llamar al Tribunal.
Mientras el alguacil llamaba por teléfono, el convicto apelante bajó hasta donde se encontraba la victima Erasmo Pérez Muñoz y le hizo de tres a cuatro disparos corridos y otro más cuando éste iba cayendo, ocasionándole la muerte.
Hipólito Rodríguez empleado de la ferretería al escuchar los disparos salió de la misma y caminó hacia el convicto-apelante para quitarle el revólver pero en eso llegó el hijo del convicto-apelante y le quitó el revólver. Hipólito Rodríguez llevó al convicto-apelante hasta la residencia. Durante el trayecto éste le dijo, “ya acabé con el tipo”. Cuando el apelante se encontró de nuevo con el alguacil le manifestó “yo fui el que hice los disparos, ya se acabó ésto”. (Énfasis suplido.) E.N.P., págs. 22 y 23.
Contra este trasfondo fáctico no contradicho, el apelante Soto García argumenta que procedía veredicto de homicidio y luego su absolución por razón de inconciencia. No tiene razón. Los hechos expuestos justificaron a cabalidad la convicción por asesinato en segundo grado. Esa clasificación la hemos de atribuir a un sentido amplio de justicia peculiar y generosa del jurado. Pudo ser más riguroso. Debe Soto García aceptar dicho veredicto, pues los hechos no permiten ulterior reducción en la clasificación del delito.
Por otro lado, para sostener la alegada súbita pendencia o arrebato de cólera e intentar así configurar un homicidio el apelante Soto García desarrolla una teoría sumamente frágil fundada en unas señas habidas entre el testigo López Avilés y la víctima Pérez Muñoz. Les atribuye cualidad de actos provocativos a esos gestos. El “juego de señas” —según calificado por el apelante Soto García— consistió en que el testigo López Avilés se tocaba el pelo pues quería con este gesto advertir a la víctima que el apelante se acercaba. No existe semejante interpretación, y menos inferir de ello una provocación que justifique la muerte de un semejante. En las circunstancias de autos es insostenible.
*47Respecto a la teoría de mconciencia, la misma está fundada en los testimonios de los peritos de la defensa, Drs. Efraín Rodríguez y Ariel Rojas. En esencia, éstos señalaron que una persona que sufre hipoglicemia —bajón de azúcar— puede comportarse de manera agresiva, pasiva, darle sueño o volverse loco, inclusive caer en estado de inconciencia.
La dificultad de esta teoría es que el jurado no creyó que la acción del apelante Soto García fuera producto de la hipoglicemia o resultado de un estado de inconciencia. Según lo antes relacionado, la evidencia desfilada contiene claros indicadores de que su conducta —antes, durante y después del crimen— fue pensada y reflexiva. Salvo conjeturas, no hay fundamentos en los hechos para sostener la tesis esbozada en el testimonio pericial. La conclusión del jurado de que actuó intencionalmente y con malicia premeditada tiene apoyo en la prueba. Precisamente, este último elemento es el que distingue al asesinato del homicidio.
En los restantes dos errores se alega:
Privación del derecho constitucional a confrontarse con los testigos en su contra al no entregársele la declaración prestada por el testigo esencial de cargo, Jesús Ramón Hernández Pérez, el propio día de los hechos ante el Fiscal investigador, y cuya solicitud hizo el acusado al Honorable Tribunal mientras contrainterrogaba a dicho testigo en el juicio. Al negársele al acusado dicha declaración en dicho momento se le privó del debido proceso de ley y del juicio justo al cual tiene derecho todo ciudadano acusado de delito en una democracia.
La alegada infracción al juicio justo y al derecho a un contrainterrogatorio efectivo de uno de los testigos de cargo, Hernández Pérez, descansa en que el foro de instancia se negó a ordenar que le entregaran una supuesta declaración *48jurada. El récord(1) no sostiene la hipótesis en que descansan estos señalamientos. Así, del propio testimonio de Hernández Pérez se desprende que nunca existió la aludida declaración jurada. A tal efecto en el directo éste atestó que no había prestado declaración jurada ante el fiscal Luis A. Román. En el contrairiterrogatorio reafirmó y manifestó que el fiscal Román le formuló varias preguntas en pre-sencia de la taquígrafa, pero que en esa ocasión, al terminar de interrogarlo, le indicó que pasara al otro día por la Fiscalía para tomarle una declaración jurada. Después de acudir a la Fiscalía de Aguadilla, el fiscal Román le informó que no le iba a tomar declaración jurada. En todo momento se mantuvo firme en que cuando fue interrogado por el fiscal Román no se le tomó juramento.
Evidentemente se demostró, con oportunidad a la defensa de interrogar, que este testigo nunca prestó una declaración jurada. Establecido este hecho, no era necesario llamar a testificar sobre este extremo al fiscal Román y a la taquígrafa.
Cabe por último advertir que, aun si se acepta como cierta la hipótesis de la existencia de la susodicha declaración jurada, el apelante Soto García no nos indica cómo ello le perjudicó y en qué forma se vieron afectados sus derechos. Pueblo v. Martell Cajigas, 88 D.P.R. 636, 649-651 (1963).
*49Se confirma la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió opinión concurrente a la cual se une el Juez Asociado Señor Ortiz. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Bruno Cortés Trigo

Secretario General


—O—


(1) “Antes de dar comienzo al contrainterrogatorio, la defensa solicitó que se le entregara declaración jurada del testigo. El Ministerio Público indicó que en su expediente no había declaración jurada, toda vez que a éste no se le había tomado declaración jurada. No obstante, el Tribunal permitió que se le preguntara al testigo, y a preguntas del fiscal éste atestiguó que no había prestado declaración jurada ante el fiscal. A preguntas de la defensa, manifestó que el fiscal Román le hizo varias preguntas en el Cuartel, estando presente la taquígrafa. Al terminar de interrogarlo el fiscal Román, le indicó que pasara a la Fiscalía al día siguiente para tomarle una declaración jurada. Al otro día se presentó a la Fiscalía de Aguadilla y el fiscal Román le informó que no le iba a tomar declaración jurada. Cuando fue interrogado por el fiscal Román en ningún momento se le tomó juramento.” E.N.P., pág. 6.